Exhibit 10.3

COLLATERAL ASSIGNMENT OF LEASE AGREEMENT



THIS COLLATERAL ASSIGNMENT OF LEASE AGREEMENT (hereinafter referred to as this
“Agreement”) is dated as of this 30th day of June, 2008, by and between Beacon
Power Corporation (the “Assignor”) and Massachusetts Development Finance Agency
(the “Lender”).


WITNESSETH, THAT WHEREAS, Assignor is indebted to the Lender in the principal
amount not to exceed $5,000,000.00(the “Loan”); and


WHEREAS, in order to evidence the Loan, Assignor has executed that certain
Promissory Note (the “Note”) of even date herewith, in the aggregate principal
amount of the Loan, which Note is secured by this Agreement and that certain
Security Agreement of even date herewith between Assignor and the Lender (the
“Security Agreement”); and


WHEREAS, Assignor is the owner of a certain leasehold interest in certain
premises and all improvements thereon located at 65 Middlesex Road, Tyngsboro,
Massachusetts (collectively, the “Premises”), which Premises are more
particularly described on Exhibit A hereto, as more fully described in that
certain Lease Agreement by and between GFI Tyngsboro, LLC, as lessor, and
Assignor, as lessee, dated July 23, 2007 (the “Lease”); and
 
WHEREAS, Lender is unwilling to make the Loan on the date hereof unless
Assignor, in the manner hereinafter set forth, assigns to Lender as additional
security for the repayment of the Loan and the observance and performance by
Assignor of the terms, covenants and conditions of all of the loan documents
evidencing and securing the Loan (collectively, the “Loan Documents”) on the
part of Assignor to be observed and performed, all of Assignor’s right, title
and interest in and to the Lease.


NOW, THEREFORE, in order to secure the prompt payment and performance of any and
all amounts and obligations (collectively the “Obligations”) due under the Note
and under any Loan Documents and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:


1. Pledge, Assignment and Grant of Lease. The Assignor hereby makes a present
assignment and pledge to the Lender of all of the Assignor’s right, title and
interest in the Lease, together with all rights, powers and privileges incident
to the Lease as additional security and collateral for the prompt payment of the
Note, and the observance and performance by Assignor of the Obligations. In
addition, and subject to all applicable laws, Assignor grants Lender a security
interest in the Lease. Assignor does hereby authorize and empower Lender, and
its successors and assigns, to fully and freely exercise and enjoy all rights
and enforce the Lease and does hereby direct each and all of the parties thereto
to perform all of their obligations under the Lease for the benefit of Lender,
its successors and assigns, upon demand for payment or performance thereof by
Lender, its successors and assigns, such directive to take effect upon the
occurrence and during the continuance of an Event of Default (as hereinafter
defined) under the Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 

2. Assignor’s Exercise of Rights. Until the occurrence of an Event of Default
hereunder, the Assignor shall be entitled to exercise all of the rights held
under the provisions of the subject Lease as if this Agreement had not been
made.


3. Lender Rights on Default. Upon and at any time after a default in the
Assignor’s performance of any of its Obligations hereunder or under the
provisions of the Note, or any other Loan Documents, after notice and beyond
applicable grace and cure periods and until such default has been cured (an
“Event of Default”), the Assignor’s entire right, title and interest in and to
the Lease shall, at Lender’s option, vest absolutely in the Lender.


4. Construction. If, after the date hereof, the Assignor undertakes any tenant
improvement or other construction work within or about the building located at
the Premises, which improvement or construction work involves changes to, or
replacement of, any of the Collateral (as defined in the Security Agreement)
(any such improvement or work as described in this paragraph being hereinafter
referred to as the “Work”), the Assignor hereby covenants and agrees to the
following conditions of the Agreement:


4.1 The Assignor proposes and agrees to diligently complete any such Work in
accordance with (i) a construction budget to be delivered to the Lender, (ii)
plans and specifications, as certified by the architect for the Work (the
"Plans"), to be delivered to the Lender, and (iii) such building permits and all
other governmental permits, licenses or approvals necessary or required for the
Work. The Assignor agrees that any materials to be used in the Work shall be of
good quality and as called for by the Plans and that the Work shall be completed
in a good and workmanlike manner and that both shall be reasonably satisfactory
to the Lender and its Work inspectors.


4.2 The Assignor agrees not to use in the Work any materials which are purchased
upon lease or conditional bill of sale, nor any to which Assignor does not have
an absolute title.


4.3 From time to time, the Lender shall have the right to cause a so-called
title rundown of the Premises to be performed at the Assignor's expense. The
Lender shall not be required to advance any sums under the Note if at any time
the Assignor shall fail to discharge any encumbrances of record (affecting the
Assignor’s leasehold interest in the Premises or the interests granted to the
Lender hereby) disclosed by such title rundown as required by the Lender or its
attorneys, nor if at any time the Assignor shall fail to pay or bond over sums
due for labor or materials furnished, nor if at any time there shall be any
recorded statements of mechanics' liens or any other liens or attachments by any
contractor or subcontractor or materialman on the Premises, or any part thereof,
which liens or attachments have not been bonded over by the Assignor, nor if any
restrictions on the Premises shall be violated, nor if the applicable building
laws shall not be complied with, nor if any attachment shall be made by trustee
process or otherwise of the funds in the hands of the Lender, nor if any
materials shall be used in the Work which shall be purchased on conditional sale
or lease, whether the same be recorded or not, nor if there shall be a
substantial, partial, or total loss or damage by fire to the building(s) on the
Premises (except as may be otherwise provided in the Note or other Loan
Documents), nor if an Event of Default has occurred or is continuing, nor if
there are any legal actions or other legal or administrative proceedings pending
or threatened which could materially adversely affect the Assignor, the
Premises, or the Work, nor if representations or warranties made by the Assignor
prior to any advance are determined by the Lender to be untrue or incorrect in
any material respect at the time made, but in all other events, the Lender shall
advance the payments within thirty (30) days after receipt of invoices
evidencing construction of the Work.
 
 
-2-

--------------------------------------------------------------------------------

 

4.4 The Assignor authorizes the Lender to pay and cause to be discharged any
mechanics' liens that may at any time affect the Premises and which the Assignor
has not caused to be bonded over or otherwise provided security for, and also to
pay and cause to be discharged any encumbrances of record which in the
reasonable opinion of the attorneys for the Lender may take priority over the
security interest of Lender provided by this Agreement, and charge the same
against such payment or payments as said Lender may deem appropriate; in each
case only after twenty (20) days’ prior written notice by Lender to Assignor of
such lien or encumbrance, plus an additional ten (10) days’ written notice prior
to Lender paying or causing such lien or encumbrance to be discharged.


4.5 The Work shall fully comply with all laws, ordinances and regulations of
state, municipal or other governmental agencies or authorities as may apply and
shall not violate any restrictions on the Premises.


4.6 No payment under this Agreement shall be conclusive evidence of the
performance of its terms in whole or in part, and no advance made hereunder
shall be construed as an acceptance of improper work or material.


4.7 The fact that any of the payments herein mentioned shall have been suspended
shall not qualify or affect the right of any of the conditions herein set forth.


4.8 The Lender shall not be required to make any advances under this Agreement
except as set forth herein, but may, at its option, declare any advances
heretofore made or sums due under the terms of this Agreement immediately due
and payable if the Assignor shall fail to perform and comply with the terms and
conditions set out in this Agreement or the Note after the expiration of all
applicable grace and cure periods.


4.9 At the request of the Lender, the Assignor shall collaterally assign to the
Lender its contracts with the architect and the general contractor for the Work
and shall require its architect and general contractor, respectively, to consent
to such assignments.


5. Indemnification. This Assignment shall not operate to place upon the Lender
any responsibility or liability for the control, care, management or repair of
the Premises under the Lease, unless and until Lender exercises dominion and
control of the Premises pursuant to this Assignment. If the Lender elects to
exercise dominion and control of the Premises pursuant to this Assignment, the
Assignor hereby agrees to indemnify the Lender for, and to hold the Lender
harmless from (unless caused by the willful misconduct, bad faith or gross
negligence of Lender), any and all liability, loss or damage which may be
incurred under the Lease or by reason of this Assignment, and from any and all
claims and demands whatsoever which may be asserted against the Lender by reason
of any alleged obligation or undertaking on its part to perform or discharge any
of its obligations under the Lease.
 
 
-3-

--------------------------------------------------------------------------------

 

6. Effect of Agreement. This Agreement is to remain in force and effect until
all Obligations of Assignor have been fully performed. At such time, the rights
assigned hereunder and all rights of the Lender hereunder shall terminate
automatically without the necessity of any further agreement or other writing
between the parties.


7. Representations and Warranties. The Assignor represents and warrants and, so
long as this Agreement is in effect, shall be deemed continuously to represent
and warrant, that, unless compliance is waived by the Lender in writing:


7.1.  The Assignor has full right and title to assign its interest in the Lease
to Lender and that there is no outstanding assignment, transfer, mortgage or
pledge thereof.


7.2. The Assignor has not executed and will not execute any assignment or
security agreement or financing statement covering its interest in the Lease
except to the Lender.


7.3. The Assignor is authorized to enter into this Agreement.


7.4. So long as this Agreement remains in force and effect, the Assignor will
defend its interest in the Lease against the claims and demands of all other
parties, and will keep the Lease free from all future security interests and
other encumbrances, except the security interest granted hereby.


7.5. The Assignor shall observe and perform in all respects the obligations
imposed upon Assignor under the Lease, and not do or permit to be done anything
to impair the security thereof.


7.6. The Assignor shall give prompt written notice to Lender of any notice of
default received by Assignor under the Lease, together with a complete copy of
any such notice.


8. Miscellaneous.


8.1.  The Lender shall have no obligation to take, and the Assignor shall have
the sole responsibility for taking, any and all steps to preserve rights against
any and all parties to the Lease.


8.2.  The Assignor agrees that any notice by the Lender of sale, disposition or
other intended action hereunder or in connection herewith (following an Event of
Default), shall constitute reasonable notice if such notice is mailed by
certified mail or by nationally recognized overnight delivery service, at least
five (5) days prior to such action, to the Assignor’s address as set forth below
or to any other address which the Assignor has specified in writing to the
Lender as the address of the Assignor;

 
-4-

--------------------------------------------------------------------------------

 


 If to the Lender:
 
Massachusetts Development Finance Agency
     
160 Federal Street
     
Boston, MA 02110
     
Attention: James Kenney
       
 with copy to:
 
Gary M. Markoff, Esquire
     
Sherin & Lodgen, LLP
     
101 Federal Street
     
Boston, MA 02110
       
 If to the Assignor:
 
65 Middlesex Road
     
Tyngsboro, MA 01879
     
Attention: James M. Spiezio, Vice President
     
of Finance and Chief Financial Officer
               
 with a copy to:
 
Edwards Angell Palmer & Dodge LLP
     
111 Huntington Avenue
     
Boston, MA 02119
     
Attention: Albert L. Sokol, Esquire and
 
 
 
Thomas G. Schnorr, Esquire

 
8.3.  The Assignor agrees to pay all costs and expenses incurred by the Lender
in enforcing this Agreement, including, without limitation, reasonable
attorney’s fees and legal expenses.


8.4.  This Agreement shall be governed by and construed according to the laws of
the Commonwealth of Massachusetts.


8.5.  No modifications, rescission, waiver, release or amendment of any
provision of this Agreement shall be made, except by written agreement
subscribed by the Assignor and the Lender.
 
8.6.  This Agreement benefits the Lender and its successors and assigns, and
binds the Assignor and its assigns.


8.7. This Agreement may be recorded at the option of either the Assignor or the
Lender, however, in either regard, any and all costs of recording this Agreement
shall be the sole responsibility of Assignor.
 
 
-5-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.
 

 
BEACON POWER CORPORATION
                 
By:
/s/ F. William Capp
   
Name: F. William Capp
 
Title: President and CEO
                 
MASSACHUSETTS DEVELOPMENT FINANCE AGENCY
                 
By:
/s/ Laura L. Canter
   
Name: Laura L. Canter
 
Title: Executive Vice President


 
-6-

--------------------------------------------------------------------------------

 


COMMONWEALTH OF MASSACHUSETTS )


COUNTY OF MIDDLESEX )


On this 27th day of June, 2008, before me, the undersigned notary public,
personally appeared F. William Capp, the CEO of Beacon Power Corp., proved to me
through satisfactory evidence of identification, which was personally known, to
be the person whose name is signed on the preceding or attached document and
acknowledged to me that she/he signed it voluntarily for its stated purpose as
Collateral Assignment of Lease Agreement.



 
/s/ Lynn Hall
   
Notary Public
 
My commission expires: 12/7/2012



COMMONWEALTH OF MASSACHUSETTS )


COUNTY OF SUFFOLK )


On this 27th day of June, 2008, before me, the undersigned notary public,
personally appeared Laura L. Canter, the EVP, Finance Prog. of MassDevelopment,
proved to me through satisfactory evidence of identification, which was personal
knowledge, to be the person whose name is signed on the preceding or attached
document and acknowledged to me that she/he signed it voluntarily for its stated
purpose as Collateral Assignment of Lease Agreement.



 
/s/ Victoria Stratton
   
Notary Public
 
My commission expires: 12/12/2008

 
 
-7-

--------------------------------------------------------------------------------

 


EXHIBIT A


Legal Description of Premises
 
 
-8-

--------------------------------------------------------------------------------

 
 